Exhibit 10.3



 


MANAGEMENT SERVICE AGREEMENT



between



Profits Dreams Development Limited



and



Best Paramount Industrial Limited



10 October 2008


--------------------------------------------------------------------------------



THIS MANAGEMENT SERVICE AGREEMENT (the “Agreement”) is made on the 10 October
2008 
 
BETWEEN
 
(1)
Profits Dreams Development Limited, a company set up and validly constituted
under the laws of British Virgin Islands, with registered office Room 1508 -
1509 Peninsula Square, 18 Sung On Street, HungHom, Kowloon (hereinafter referred
to as “Company A”); and



(2)
Best Paramount Industrial Limited, a company set up and validly constituted
under the laws of Hong Kong Special Administration Region, with registered
office 2/F, Emax, Hong Kong International Trade and ExhibitionCentre, No. 1
Trademart Drive, Kowloon Bay, Kowloon (hereinafter referred to as “Company B”).



NOW IT IS HERERBY AGREED AS FOLLOWS:
 
1.
DEFINITIONS AND INTERPRETATION



In this Agreement, if the context so permits or requires and where not
inapplicable, the following terms shall have the following meanings: -


1.1
This “Agreement” shall include all terms, conditions and covenants stated
herein, including any subsequent agreement agreed upon by both parties in
writing as stipulated in Clause 10.1 below.



1.2
“Scope of Services” refer to the services provided by Company A to Company B as
defined in Clause 3 herebelow.

 
2.
WHEREAS:



2.1
Both Company A and Company B consider that the cooperation of the two companies
in technical, commercial, operations and other areas may result in greater
management efficiency and increased profitability of their operations. Company B
is desirous of appointing Company A to provide the services as specified in
Clause 3 of this Agreement.



2.2
Company B has agreed to remunerate Company A for the services rendered, which
will be determined on the basis as specified in Clause 4 of this Agreement.

 
3.
SCOPE OF SERVICES



3.1
Company A shall, if and for so long as Company B may require, provide but not
limited to the following services for the benefit of Company B: -



3.2
Services include:

 
Ÿ
Accounting services

 
Ÿ
Human resources services

 
Ÿ
Administrative services

 
Ÿ
Other service to be mutually agreed upon


--------------------------------------------------------------------------------



3.3
All services as specified in Clause 3.2 will be performed by Company A in the
Hong Kong Special Administration Region.



3.4
Neither party shall represent to any person that it is an agent or hold itself
out as an agent of the other party.

 
4.
SERVICE FEE AND DISCRETIONARY FEE



4.1
The consideration for the services rendered specifically for the benefit of
Company B by Company A pursuant to this Agreement shall be calculated on the
basis of the actual costs incurred plus a mark up of 5%. Actual costs include
payroll and related costs.



4.2
Company A shall charge the service fee to Company B on a monthly basis, which
all amounts billed under this Agreement shall be denominated in Hong Kong
Dollars.



4.3
The monthly billing shall be evidenced by a credit memorandum with an
explanation of the calculation made to obtain the amount stated therein and the
bill shall be payable upon demand within the succeeding 30 days.



4.4
In addition, Company A has the discretion to charge Company B a “discretionary
fee” depending on ad hoc services provided or on circumstances where applicable.
The discretionary fee billed under this Agreement shall be denominated in Hong
Kong Dollars. This fee may or may not be billed on monthly basis depending on
each circumstance. The bill shall be payable upon demand within the succeeding
30 days.

 
5.
COVENANTS AND WARRANTY



5.1
Covenants and warranty of Company A:




 
(1)
provide the services as required by Company B on a timely basis;




(2)
abide by all pertinent law, rules and regulations.



5.2
Covenants and warranty of Company B:



provide instructions to Company A as from time to time and help coordinating
with other parties should it be necessary.
 
6.
REPRESENTATIONS AND DECLARATIONS



6.1
Each of Company A and Company B hereby represents and declares to each other
that:




 
(1)
each has been properly registered under the pertinent law where it resides;




 
(2)
each has the full authority and power to enter into this Agreement and to incur
obligations and liabilities mentioned or referred to in this Agreement;




 
(3)
the legal representative has been authorized to sign this Agreement; and




 
(4)
this Agreement is binding to each party.





--------------------------------------------------------------------------------



7.
TERMINATION



7.1
This Agreement shall become effective on and from the date of its execution by
both parties, and may be terminated, without prejudice to previously arisen
right obligations:




 
(1)
by either party giving the other party notice in writing in the event of a
material breach of this Agreement by such other party, or [60] days’ written
notice in the absence of any such event; or




 
(2)
by mutual agreement.

 
8.
GOVERNING LAW



This contract shall be governed by the Laws of Hong Kong Special Administrative
Region.
 
9.
CONFIDENTIALITY



9.1
Each Company A and Company B will at all time during the terms of this Agreement
receive each other’s private information. Each Company A and Company B should at
all times:

 

 
(3)
notwithstanding the termination of this Agreement, preserve the confidentiality
of each other’s business.




 
(4)
not disclose each other’s information to any party EXCEPT THAT the Company’s
director, senior management or other staff demand such information to perform
services stated in Clause 3.2.

 
10.
MISCELLANY



10.1
This Agreement can at any time be amended or varied at any time by any
subsequent mutual agreement of both parties PROVIDED THAT none of the amendments
or variations, as the case may be, shall be valid unless the same is signed by
both of Company A and Company B.



10.2
If any of the provisions of this Agreement shall be invalid, such invalidity
shall not affect the other provisions of this Agreement which shall then remain
valid and in force. The parties shall jointly exercise their best efforts in
order to replace such invalid provisions with valid and enforceable provisions,
which shall correspond as much as possible with the original provisions of this
Agreement.



10.3
It is hereby expressly agreed and declared that this Agreement sets out the full
bargain between the parties hereto and that all and any warranties and/or
representations whether expressed or implied and whether made verbally or in
writing by either party hereto to the other prior to the date of this Agreement
are hereby expressly waived and superseded.



10.4
Company A will not assign, transfer this Agreement or in charge in any manner
the benefits thereunder nor will attempt to do so and further will not make an
offer to any person for the assignment or transfer of this Agreement nor will
attempt to do so unless the prior written approval of Company B has first been
obtained. Company B shall be entitled at any time to assign this Agreement in
all respects to any person if such person is within a group of companies. The
assignee of shall be treated for all purposes and intents as if such assignee
were the original contracting party of this Agreement.

 

--------------------------------------------------------------------------------



This Agreement shall be signed in duplicate and each of which shall be deemed to
be an original.




IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
the day and year above first written.

 
 
SIGNED by                                                                      
)
for and on behalf of Profits Dreams Development Limited)
in the presence of:-                                                 )
 








SIGNED by                                                                      
)
for and on behalf of the Best Paramount Industrial Limited)
in the presence of:-                                                 )
 

--------------------------------------------------------------------------------


 